This is a workmen's compensation case. The Bureau entered an award in favor of the petitioner, which, on appeal, the Passaic County Court of Common Pleas reversed. A writ of certiorari was allowed and the matter is now before us for determination.
Taking the most favorable view of the testimony from the prosecutor's point of view, it discloses, and we find as a fact, that on the date of the heart attack, petitioner was doing his ordinary work. While carrying a basket weighing approximately 60 pounds, he felt a pain and shortly thereafter broke into a sweat and sat down. He reported to the office and was given a drink of whiskey and after resting for a few moments, went home. His attending physician diagnosed his condition as a heart attack. The Court of Common Pleas found that the petitioner had not sustained the burden of establishing an accident arising out of and in the course of his employment. With this finding we are in complete accord. Gilbert v. Gilbert Machine Works,122 N.J.L. 533. Moreover, we find that the petitioner has not shown an accident within the meaning of the statute. Lohndorf v.Peper Bros. Paint Co., 134 Id. 156; affirmed, 135 Id.352.
The writ is dismissed, with costs.